13-1608
         Maciejowski v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A099 158 685


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Thurgood Marshall United States
 3       Courthouse, 40 Foley Square, in the City of New York, on the 30th
 4       day of May, two thousand fourteen.
 5
 6       PRESENT:  JON O. NEWMAN,
 7                 DENNIS JACOBS,
 8                 JOSÉ A. CABRANES.
 9                      Circuit Judges.
10       _______________________________________
11
12       EDWARD MACIEJOWSKI,
13                 Petitioner,
14
15                           v.                           13-1608
16
17       ERIC H. HOLDER, JR., UNITED STATES
18       ATTORNEY GENERAL,
19                 Respondent.
20       ______________________________________
21
22       FOR PETITIONER:                   Glenn T. Terk, Wethersfield,
23                                         Connecticut.
24
25       FOR RESPONDENT:                   Stuart F. Delery, Assistant Attorney
26                                         General; Holly M. Smith, Senior
27                                         Litigation Counsel; Edward C. Durant,
28                                         Attorney, Office of Immigration
29                                         Litigation, U.S. Department of Justice,
30                                         Washington D.C.
31
     1
     2        UPON DUE CONSIDERATION of this petition for review of a

     3   Board of Immigration Appeals (“BIA”) decision, it is hereby

     4   ORDERED, ADJUDGED, AND DECREED that the petition for review is

     5   DISMISSED.

 6            Petitioner Edward Maciejowski, a native and citizen of

 7       Poland, seeks review of an April 5, 2013, decision of the BIA

 8       affirming the June 14, 2011, decision of Immigration Judge (“IJ”)

 9       Michael W. Straus, denying as a matter of discretion his

10       application to adjust status.    In re Edward Maciejowski, No. A099

11       158 685 (B.I.A. Apr. 5, 2013), aff’g No. A099 158 685 (Immig. Ct.

12       Hartford June 14, 2011).   We assume the parties’ familiarity with

13       the underlying facts and procedural history in this case.

14            We have considered both the IJ’s and the BIA’s opinions “for

15       the sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237

16       (2d Cir. 2008) (internal quotation marks and citation omitted).

17       Pursuant to 8 U.S.C. § 1252(a)(2)(B), we lack jurisdiction to

18       review the agency’s exercise of discretion to deny Maciejowksi’s

19       application to adjust status.    See Guyadin v. Gonzales, 449 F.3d
20       465, 468-69 (2d Cir. 2006).   We do retain jurisdiction to review

21       de novo “constitutional claims or questions of law.”    8 U.S.C.

22       § 1252(a)(2)(D); Pierre v. Holder, 588 F.3d 767, 772 (2d Cir.

23       2009).   However, “we lack jurisdiction to review any legal

24       argument that is so insubstantial and frivolous as to be

25       inadequate to invoke federal-question jurisdiction.”    Barco-

26       Sandoval v. Gonzales, 516 F.3d 35, 40 (2d Cir. 2008).

                                          2
 1        Maciejowski’s arguments are not colorable.   First, contrary

 2   to his main contention, the IJ and BIA did not rely solely on the

 3   U.S. Citizenship and Immigration Services’ determination that he

 4   married to obtain immigration benefits: the IJ afforded

 5   Maciejowski the opportunity to supplement the record with

 6   evidence relevant to the bona fide nature of his marriage.

 7   Second, probative record evidence supports the IJ’s and BIA’s

 8   finding that his marriage was fraudulent and entered into for the

 9   purpose of obtaining immigration benefits.

10        Since Maciejowski fails to raise a colorable constitutional

11   claim or question of law, we are without jurisdiction to review

12   the agency’s discretionary denial of relief.   See 8 U.S.C.

13   § 1252(a)(2)(B); see also Guyadin, 449 F.3d at 468-69; Barco-

14   Sandoval, 516 F.3d at 40.

15        For the foregoing reasons, the petition for review is

16   DISMISSED.
17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    3